                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

         Carlos A Villanueva,              )         JUDGMENT IN CASE
                                           )
              Plaintiff(s),                )        3:21-cv-00146-RJC-DSC
                                           )
                   vs.                     )
                                           )
 Municipality of the State of Alaska, et   )
                   al                      )
             Defendant(s).                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 25, 2021 Order.

                                               May 25, 2021
